FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                          June 13, 2019
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                        No. 19-4047
                                              (D.C. No. 2:18-CR-00365-JNP-BCW-3)
 LEV ASLAN DERMEN,                                           (D. Utah)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before PHILLIPS, KELLY, and EID, Circuit Judges.
                   _________________________________

      Lev Aslan Dermen appeals from the district court’s order continuing his

pre-trial detention. Exercising jurisdiction under 18 U.S.C. § 3145(c) and 28 U.S.C.

§ 1291, we affirm.

                                I. BACKGROUND

      Dermen is one of five co-defendants charged with filing fraudulent claims with

the government to obtain refundable fuel tax credits totaling over $511 million



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
through their energy and fuel supply companies. The government alleges that

Dermen and the other defendants laundered and transferred most of the money to

Turkey, where he owns property.

      Dermen was arrested in California in August 2018 and has been detained since

then. He was removed to Utah, where the charges are pending and where two other

defendants were also being detained. His initial appearance was on September 24,

2018. After a hearing in October, the district court found that Dermen is a flight risk

and upheld the magistrate judge’s order detaining him pending trial. Specifically, the

court found that he “has both the motive and ability to exit the United States without

detection and abscond to a country [Turkey] that presently refuses to extradite to the

United States,” and that no condition or combination of conditions would reasonably

assure his appearance at trial. Aplt. App. Vol. II at 520-21.

      The court’s flight-risk finding was based on evidence that, among other things,

Dermen owns property and a yacht and has access to large bank accounts in Turkey;

for several years before his arrest, he spent significant time in Turkey and funneled

millions of dollars into its economy; he told several government witnesses that if he

were ever criminally charged, he would flee to Turkey; and in 2017, after a

California court issued a warrant to search his home in an unrelated case, he flew to

Turkey the next day in a private plane owned by a Turkish bank and stayed there for

several months, and he entered and exited the U.S. without creating any record of this

travel with the American government. The court also noted that President Erdoğan

has publicly committed not to honor extradition requests from the U.S. The court

                                           2
rejected Dermen’s proposal that a “high-value bail package” and in-home detention

supervised by a private security force would assure his appearance at trial, explaining

that if his “risk of flight can be constrained only by constant supervision by private

security personnel that are [willing to use] physical force, . . . the appropriate means

to accomplish that is pretrial detention.” Id. at 519-20 (citation, internal quotation

marks, and brackets omitted). And with respect to bail, the court found that the $10

million his family offered to pledge as security was “dwarfed” by the money he had

wired to Turkey. Id. at 520. Dermen did not appeal the initial detention order.

      The first indictment charged only Dermen and two of the codefendants. Their

joint trial was initially set for October 29, 2018, but has been continued three times.

None of them objected to the first continuance to February 11, 2019. In December

2018, after the government filed a superseding indictment adding charges against the

codefendants, the district court ordered the parties to file briefs addressing several

speedy-trial issues related to a possible rescheduling of the trial date. Dermen

objected to any continuance and argued that if the court continued the trial a second

time, 18 U.S.C. § 3164(c) mandated that the court reconsider his detention status and

bail conditions. He also sought leave to file a renewed motion for release.

      After a hearing, the court continued the trial to May 13, 2019. It excluded

certain periods of delay from its speedy trial calculation (1) to accommodate counsel

for one of the codefendants, who had a conflicting trial in New York; and (2) based

on its findings that this case is complex and that, for over four months, no party had

“zealously pursued a speedy trial,” United States v. Vogl, 374 F.3d 976, 984

                                            3
(10th Cir. 2004). Aplt. App. Vol. III at 614-21. The court denied Dermen’s request

for reconsideration of his release, concluding that because of the exclusions the 90-

day clock in 18 U.S.C. § 3164(b) had not run and the automatic review provision in

§ 3164(c) had not been triggered. The court indicated, however, that any defendant

who disagreed with its determination could file a motion for release.

       After filing an unsuccessful mandamus petition, Dermen filed a motion for

release in the district court claiming that (1) regardless of the propriety of the initial

detention, he had been held for more than 90 days of non-excludable time and was

entitled to be released under § 3164(c); and (2) due process required his release. He

also sought reconsideration of the detention order under 18 U.S.C. § 3142(f)(2) based

on information he claimed was unavailable to him at the time of the detention

hearing.

       In the meantime, the government filed a second superseding indictment adding

two new defendants, who filed a motion to continue the trial date to allow them

adequate time to prepare. The district court held a lengthy evidentiary hearing on the

motion to continue, Dermen’s motions, and another detained defendant’s motion for

release. In an order ruling on all of those motions, the court recognized that the

detained defendants’ rights to a speedy trial and to pretrial release are in direct

conflict with the government’s interest in assuring their presence at trial and

protecting the safety of the community, and it expressed concern that further trial

delays may require the severance of certain detained defendants and require the court

and the government to conduct substantially similar trials multiple times.

                                             4
      The court granted the motion to continue, primarily because of the complexity

of the case, voluminous discovery, and the government’s addition of claims and

defendants, but ordered that “[n]o further trial continuances shall be granted.” Aplt.

App. Vol. IV at 1143. Trial is now set to begin on July 29, 2019. The court noted

that Dermen objected to the continuance even though his attorney had a conflict with

the May trial date because he had agreed to represent another defendant in the same

New York trial that counsel for one of the codefendants was involved in. The court

concluded Dermen’s objection was “an objection in name only” and was “only

designed to further his case for pretrial release.” Id. at 1140. The court excluded

additional periods from Dermen’s speedy trial calculation based on its balancing of

the Vogl factors and its conclusion that his “commitment to a speedy trial” was

“disingenuous.” Id. at 1142.

      The court then denied Dermen’s motions for release and for detention review

under § 3142(f)(2). As discussed more fully below, the court found that (1) he

continues to be a flight risk; (2) no new information justified reconsidering the

detention order; (3) the court was not required to reconsider his detention status

under § 3164(c) because he has not been detained for more than 90 days of non-

excludable time; and (4) due process does not require his release.

                                  II. DISCUSSION

      A.     Legal Standards

      Pre-trial release is governed by 18 U.S.C. § 3142. The key factors are the risk

of flight and potential danger to the community or any other person. See

                                           5
§ 3142(e)(1). The government has the burden of proof at detention hearings.

United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003). It must prove flight

risk by a preponderance of the evidence and dangerousness by clear and convincing

evidence. Id.

      By statute, the factors relevant to a detention decision include the nature and

circumstances of the charges; the weight of the evidence; the person’s history and

characteristics, including “character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community

ties, past conduct, history relating to drug or alcohol abuse, criminal history, and

record concerning appearance at court proceedings”; and “the nature and seriousness

of the danger to any person or the community that would be posed by the person’s

release.” § 3142(g).

       “We apply de novo review to mixed questions of law and fact concerning the

detention or release decision, but we accept the district court’s findings of historical

fact which support that decision unless they are clearly erroneous.” Cisneros,
328 F.3d at 613.1 “A finding is clearly erroneous when, although there is evidence to

support it, the reviewing court, on review of the entire record, is left with the definite

and firm conviction that a mistake has been committed.” United States v. Gilgert,



      1
        Where a court “has granted a continuance after weighing established facts
proper to its consideration,” this court reviews for abuse of discretion. United States
v. Theron, 782 F.2d 1510, 1513 n.1 (10th Cir. 1986). Here, however, Dermen’s
appeal seeks review of the district court’s detention determination, not its decisions
to continue the trial date.
                                            6
314 F.3d 506, 515 (10th Cir. 2002) (brackets and internal quotation marks omitted).

“On clear error review, our role is not to re-weigh the evidence; rather, our review of

the district court’s finding is significantly deferential.” Id. at 515-16 (internal

quotation marks omitted).

       B.     Arguments on Appeal

   1. Denial of Motion for Detention Review under § 3142(f)(2)

       Dermen first contends that the district court erred by denying his request to

reopen the detention hearing under § 3142(f)(2) and reconsider its finding that he is a

flight risk. That statute allows a district court to reopen a detention hearing based on

information “that was not known to the movant at the time of the hearing and that has

a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any

other person and the community.” Id.

       The district court denied Dermen’s motion for a detention review, concluding

that there is no new information that was unavailable to him at the time of the

detention hearing that would justify reopening it. The court characterized all but one

of his arguments as “rehash[ing] many of the same arguments and much of the same

evidence that he presented in his initial motion for review of [the magistrate judge’s]

detention order.” Aplt. App. Vol. IV at 1145.

       The one piece of arguably new information Dermen provided was a newspaper

article about President Trump’s statement that the U.S. was “working on” extraditing

a wanted Turkish national to Turkey. Id. at 1146 (internal quotation marks omitted).

                                             7
Dermen maintained that if the U.S. honored Turkey’s extradition request, its

relationship with Turkey might improve and Turkey might be more willing to honor

extradition requests from the U.S., which would lessen the concern that Dermen

could not be extradited back to the U.S. if he fled to Turkey. But the government

submitted the affidavit of a U.S. official responsible for extradition requests made to

foreign countries, who declared that (1) our extradition treaty with Turkey does not

require Turkey to surrender individuals for prosecution here; (2) Turkey has largely

ignored extradition requests and has granted only one in the last three years; and

(3) Turkish political leaders have stated Turkey’s intent not to extradite fugitives to

the U.S. Based on the affidavit and its conclusion that Dermen’s release would not

be warranted even if Turkey were to resume extraditions to the U.S., the district court

found that his “new information” did not justify reconsidering his detention status.

Id. at 1146-47.

       On appeal, Dermen does not contend that, other than the article, he presented

new information to the district court that was unavailable to him at the time of the

initial detention hearing. And, although he argues that the district court’s finding that

Turkey is not willing to comply with its extradition treaty with the U.S. is “just . . .

conjecture,” Aplt. Mem. on Review of Detention at 8, and that the court should have

granted release with high bail conditioned on constant supervision by a private

security company, he does not challenge its finding that these and the other

arguments he raised in his motion for a detention review are the same basic

arguments he made at the detention hearing. Because he did not present new

                                            8
information to warrant reopening the detention hearing, we find no error in the

district court’s conclusion that he was not entitled to a detention review under

§ 3142(f)(2).

   2. Automatic Review under § 3164(c)

      Dermen also contends that the district court erred by rejecting his claim that,

regardless of the propriety of his initial detention, he must be released under

§ 3164(c) because he has been held for more than 90 days of non-excludable time.

We disagree, because Dermen has not shown that the district court’s speedy trial

exclusions and its finding that most of the trial delays are attributable to him are

clearly erroneous.

      a. Jurisdiction

      As a threshold matter, we note that it is well settled that the denial of a motion

seeking dismissal of an indictment on speedy trial grounds is not reviewable before

final judgment, see United States v. MacDonald, 435 U.S. 850, 857, 863 (1978), but

this court has not yet addressed whether the denial of a motion for pretrial release

under § 3164(c) based on an alleged speedy trial violation is immediately appealable.

And, although the government “does not dispute” our jurisdiction, Resp. in Opp’n, at

2 n.1, we cannot simply assume that we have jurisdiction to reach the merits.

See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998); Chance v. Zinke,

898 F.3d 1025, 1029 (10th Cir. 2018). We conclude that Dermen’s appeal of the

district court’s § 3164(c) ruling is authorized by Fed. R. App. P. 9(a) and that we

have jurisdiction under § 3145(c) and 28 U.S.C. § 1291.

                                            9
      Under Rule 9, a criminal defendant may immediately appeal an order

continuing his pretrial detention or refusing to set bail. See also Stack v. Boyle,

342 U.S. 1, 6 (1951) (observing that the “proper procedure for challenging bail as

unlawfully fixed is by motion for reduction of bail and appeal to the Court of

Appeals from an order denying such motion”); 10th Cir. R. 9.2 (establishing

procedures for pretrial bail appeals). The language of the rule is broad, authorizing

immediate appeals of orders “regarding the release or detention of [the] defendant.”

Fed. R. Crim. P. 9(a)(1). An order denying review of detention under § 3164(c) is

plainly an order “regarding the [defendant’s] release or detention.” We are not aware

of any Tenth Circuit decisions expressly addressing whether—apart from our

authority under Rule 9— federal courts of appeals have jurisdiction to review such

orders before final judgment, but we now conclude that we do.

      Section 3145(c) provides that “[a]n appeal from a release or detention order, or

from a decision denying revocation or amendment of such an order, is governed by”

28 U.S.C. § 1291, which gives courts of appeals jurisdiction over “final decisions of

the district courts.” Under the collateral order rule, however, we have jurisdiction to

review certain orders “that do not terminate the litigation, but must, in the interest of

achieving a healthy legal system, nonetheless be treated as final.” Digital Equip.

Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994) (citations and internal

quotation marks omitted).

      For a non-final order to be immediately appealable under the collateral order rule,

the order must “(1) conclusively determine the disputed question, (2) resolve an

                                           10
important issue completely separate from the merits, and (3) be effectively unreviewable

on appeal from a final judgment.” KCOM, Inc. v. Emp’rs Mut. Cas. Co., 829 F.3d 1192,

1199 (10th Cir. 2016). “[T]he class of cases capable of satisfying this stringent test

should be understood as small, modest, and narrow.” United States v. Wampler, 624 F.3d
1330, 1334 (10th Cir. 2010) (internal quotation marks omitted). “The justification for

immediate appeal must . . . be sufficiently strong to overcome the usual benefits of

deferring appeal until litigation concludes.” Mohawk Indus., Inc. v. Carpenter, 558 U.S.
100, 107 (2009). Accordingly, the second condition to application of the collateral order

rule requires that the issues be not just separate from the merits, but “important.” Cohen

v. Beneficial Indus. Loan Corp, 337 U.S. 541, 546 (1949). And the third condition

will not be met merely because “a ruling may burden litigants in ways that are only

imperfectly reparable by appellate reversal of a final district court judgment. . . . Instead,

the decisive consideration is whether delaying review until the entry of final judgment

would imperil a substantial public interest or some particular value of a high order.”

Mohawk Indus., 558 U.S. at 107 (citation and internal quotation marks omitted).

       The collateral order doctrine is “interpreted . . . with the utmost strictness in

criminal cases.” Midland Asphalt Corp. v. United States, 489 U.S. 794, 799 (1989)

(internal quotation marks omitted); see also DiBella v. United States, 369 U.S. 121, 126

(1962) (“[T]he delays and disruptions attendant upon intermediate appeal are especially

inimical to the effective and fair administration of the criminal law.”). The Supreme

Court has recognized that three types of interlocutory orders—orders denying

motions to reduce bail or to dismiss an indictment on double jeopardy or speech or

                                              11
debate grounds—are immediately appealable in criminal cases as collateral-order

exceptions because each “involves an asserted right the legal and practical value of

which would be destroyed if it were not vindicated before trial.” Flanagan v. United

States, 465 U.S. 259, 266 (1984) (internal quotation marks omitted). With respect to

orders denying motions to reduce bail, the Court further explained that “[t]he issue is

finally resolved and is independent of the issues to be tried, and the order becomes

moot if review awaits conviction and sentence. Id. (citing Stack).

      Orders denying pretrial release under § 3164(c) are akin to those denying

reductions in bail and satisfy the three-part collateral-order test for the same reasons

non-reduction orders do: they conclusively resolve the question of the defendant’s

right to pretrial release; that question is an important issue completely separate from

the merits of the issues to be tried; and orders denying pretrial release are effectively

unreviewable on appeal from a final judgment. The fact that § 3164(c) motions are

rooted in alleged speedy trial violations does not make them more like a

non-appealable order denying a motion to dismiss an indictment on speedy trial

grounds than an immediately appealable order denying a reduction in bail. A court in

an ordinary post-judgment appeal can vacate a conviction and order dismissal of the

underlying charges if it finds a speedy trial violation, but there is no meaningful

post-judgment remedy for an erroneous denial of a motion for pretrial release, and

Congress’ intent in enacting § 3164(c) would be frustrated if an appeal could be

taken only after the jury had rendered a verdict. See United States v. Gates, 935 F.2d
187, 188 (11th Cir. 1991) (recognizing that “an interlocutory appeal or a motion to

                                           12
this court is the only means by which a defendant can seek review of” an order

denying a § 3164(c) motion and that disallowing such appeals would defeat the

purpose of the statute); but see United States v. Stanford, 418 F. App’x 276, 278-79

(5th Cir. 2011) (concluding that rulings on motions for pretrial release under

§ 3164(c) are not reviewable before final judgment under the collateral order rule).

We thus conclude that we have jurisdiction to reach the merits of Dermen’s claim.

      b. Analysis

      The Speedy Trial Act generally requires a defendant’s trial to begin within 70

days of his indictment or first appearance before a judicial officer. 18 U.S.C.

§ 3161(c)(1). Section 3161(h) requires the exclusion of time for a variety of reasons,

including delay from removal of a defendant from another district, pretrial motions,

joinder with codefendants, and continuances required when the court finds that “the

ends of justice . . . outweigh the best interest of the public and the defendant in a

speedy trial.” A separate provision of the Act contains a 90-day clock for defendants

who are in “continuous detention” pending trial and requires that trial occur within

90 days of the start of detention, excluding the periods of delay enumerated in

§ 3161(h). Id. § 3164(b).

      With respect to the 90-day detention clock, § 3164(c) provides for automatic

review and release from custody pending trial if the time limit is exceeded “through

no fault of the accused or his counsel.” The “no fault” language in § 3164(c) does

not limit the available § 3161(h) exclusions. Theron, 782 F.2d at 1515-16. Thus, a

defendant seeking release under § 3164(c) must show both that the 90-day clock has

                                           13
run and that the delay was “through no fault of the accused or his counsel.” Dermen

has not met either requirement.

      In concluding that Dermen’s 90-day clock had not run, the trial court excluded

the following time periods under § 3161(h):

    The time between August 24, 2018 and December 5, 2018, based on its finding
     that the case is complex, see § 3161(h)(7)(B)(ii), and because until early
     December, Dermen had “acquiesced in continuances of the trial date without
     objection.” Aplt. App. Vol. IV at 1135, 1150.

    The time between December 5, 2018 and February 11, 2019, because he had
     “conced[ed] to the exclusion of time until December 5, 2018,” thus waiving
     any statutory right to a trial within 70 days of that date. Id. at 1152.2

    The time between February 11 and May 13, 2019, because the court continued
     the February trial date to accommodate a codefendant’s attorney’s six-week
     trial in New York in April. See § 3161(h)(6) (requiring the exclusion of “[a]
     reasonable period of delay when the defendant is joined for trial with a
     codefendant as to whom the time for trial has not run and no motion for
     severance has been granted”).

    The time between May 13 and July 29, 2019, because the court continued the
     May trial date both to give counsel for the two new codefendants adequate
     time to prepare for trial and to accommodate a continuance of the New York
     trial. The court noted that Dermen’s own counsel also was involved in the
     New York case, having accepted a defendant in that case as a new client
     despite knowing that trial in the New York case would conflict with the May
     trial date in this case.3 See § 3161(h)(7)(B)(ii), (iv) (listing providing adequate
     trial preparation time for all parties as a factor to be considered in deciding
     whether to grant an ends-of-justice continuance).


      2
       The court made this finding in the context of addressing whether the time it
excluded from the 70-day speedy trial calculation under § 3161(h)(6) should also be
excluded from the 90-day calculation under § 3164.
      3
        Although Dermen had not asked for a continuance based on the conflict, the
court noted that his counsel’s actions “insure that [Dermen] will require a
continuance of the existing trial date to maintain continuity of counsel.” Aplt. App.
Vol. IV at 1140.
                                          14
      Dermen argues that the district court’s exclusion of these time periods under

§ 3161(h)(6) does not meet this circuit’s test for determining when it is reasonable to

charge a defendant with trial delays caused by a codefendant. In Vogl, we explained

that, when making that determination, courts should consider: “(1) whether the

defendant is free on bond, (2) whether the defendant zealously pursued a speedy trial,

and (3) whether the circumstances further the purpose behind the exclusion to

accommodate the efficient use of prosecutorial and judicial resources in trying

multiple defendants in a single trial.” 374 F.3d at 984 (internal quotation marks

omitted).

      In applying that test here, the district court agreed with Dermen that the first

factor favors him because he is not free on bond. When it granted the second

continuance and denied Dermen’s first request for reconsideration of his release, the

court found that the second factor—zealous pursuit of speedy trial—also weighed in

his favor because, although he “acquiesced” to the first continuance, he objected to

the second one. Aplt. App. Vol. III at 617. But in the order at issue here, the court

found that the second factor is “largely neutral” because his pursuit of a speedy trial

before then had been “inconsistent” and his objection to the third continuance on

speedy trial grounds was “disingenuous” and “in name only” considering his own

counsel’s self-imposed conflict with the May trial date. Id. Vol. IV at 1139-40, 1142.

And the court found in both orders that the third factor—the interest in trying

multiple defendants in a single trial—“weigh[ed] heavily in favor” of continuing the

trial and excluding the time from Dermen’s speedy trial calculation. Id. Vol. III at

                                           15
618; id. Vol. IV at 1140, 1142. In the order at issue here, the court emphasized the

“strong presumption favoring trying [codefendants] together,” id. Vol. IV at 1140

(citing United States v. Zar, 790 F.3d 1036, 1043 (10th Cir. 2015)), and explained

that a joint trial is “particularly important” in this case because it is “incredibly

complex,” the trial will likely last more than two months, and “[i]n order to put on its

case against each of these defendants, the Government must call the same witnesses

and put on the same evidence.” Id. at 1138, 1140-41.

       Dermen challenges several of the district court’s factual findings, particularly

with respect to the zealousness of his pursuit of a speedy trial. He also takes issue

with the court’s balancing of the Vogl factors, arguing that it should have weighed

the first two factors more heavily than the third, Aplt. Mem. on Review of Detention

at 11, which he claims is neutral because the government “thumbed its nose at the

efficient use of prosecutorial and judicial resources” by initially indicting only three

of the defendants and waiting until six months later to indict the other two so that it

could have the additional time “to get its case together while Mr. Dermen sat in jail,”

id. at 13. But the district court rejected that argument. It found that the government

did not intend to go to trial on the first indictment, which it filed under seal to

preserve certain charges against statute of limitations defenses, and it arrested and

detained the first three defendants only after one of them forced the government’s

hand by attempting to flee to Turkey. The court further found that the delay in filing

the second indictment was the result of the detained defendants’ efforts to hamper the



                                            16
government’s investigation and prevent discovery of the evidence that supported the

charges against the two new defendants.

      We review a district court’s findings in support of speedy trial exclusions for

clear error, Vogl, 374 F.3d at 982, and Dermen has not shown that the district court

clearly erred here. Accordingly, he has not demonstrated either that his 90-day

speedy trial clock has run or that the trial delays were not attributable to him or his

counsel—the two requirements for establishing his entitlement to automatic release

under § 3164(c).

   3. Due Process Violation

      We also reject Dermen’s final contention that due process requires his release.

      “[U]nder the Due Process Clause, a detainee may not be punished prior to an

adjudication of guilt in accordance with due process of law.” Bell v. Wolfish,

441 U.S. 520, 535 (1979). Although pretrial detention for regulatory purposes “does

not constitute punishment before trial in violation of the Due Process Clause,” United

States v. Salerno, 481 U.S. 739, 748 (1987), the Tenth Circuit has recognized that at

some point, pretrial detention may become so protracted as to violate due process and

require release. See Theron, 782 F.2d at 1516 (explaining that “valid pretrial

detention assumes a punitive character” and therefore “may violate due process”

“when it is prolonged significantly”); see also United States v. Briggs, 697 F.3d 98,

103 (2d Cir. 2012) (recognizing that lengthy detentions can implicate due process

concerns, stating that “the Constitution imposes no bright-line limit on the length of

pretrial detention,” and expressing concern about a nearly 26-month detention).

                                           17
      Due process is necessarily a case-specific inquiry, as is the question whether

“regulatory” pretrial detention has become “punitive.” Theron, 782 F.2d at 1516.

The relevant factors to consider in determining whether the length of pretrial

detention has exceeded constitutional limits are (1) the length of detention; (2) the

extent of the prosecution’s responsibility for the delay of trial; and (3) the strength of

the evidence upon which the detention is based. See Briggs, 697 F.3d at 101

(adopted in United States v. Cos, 198 F. App’x 727, 732 (10th Cir. 2006)

(unpublished)). “The longer the detention, and the larger the prosecution’s part in

prolonging it, the stronger the evidence justifying detention must be if it is to be

deemed sufficient to justify the detention’s continuance.” Briggs, 697 F.3d at 101.

      Examining the relevant factors here, the district court found that by the time

the July 29 trial starts, Dermen will have been detained for about 11 months. The

court acknowledged that “this is a significant period of detention,” Aplt. App. Vol.

IV at 1147, but concluded that it is not excessive under the circumstances, and is

significantly less than the 34-month and 14-month detentions this court upheld in

United States v. Peters, 28 F.3d 114 (10th Cir. 1994) (unpublished table decision),

and United States v. Hudak, 77 F. App’x 489 (10th Cir. 2003) (unpublished), and the

31-month detention the Second Circuit upheld in United States v. Millan, 4 F.3d
1038, 1044, 1049 (2d Cir. 1993). As to the second factor, the court found that the

defense was responsible for most of the trial delays, rejecting Dermen’s argument

that the government caused them by arresting him prematurely and filing superseding

indictments adding new charges and defendants. Consistent with its findings with

                                            18
respect to the Vogl factors, the court again found that the government was not

responsible either for the timing of Dermen’s arrest or for the delay in returning the

superseding indictments. See Theron, 782 F.2d at 1516 (explaining that “[d]elays . . .

that the defendant caused would not raise a [due process] problem”).4 Finally, the

court found that the evidence supporting Dermen’s continued detention as a flight

risk is “compelling.” Aplt. App. Vol. IV at 1149. We find no clear error in the

district court’s findings of historical fact, and we agree with its conclusion that the

length of Dermen’s detention was not constitutionally excessive under the

circumstances.

                                     III. CONCLUSION

      The district court’s decision is affirmed.


                                             Entered for the Court
                                             Per Curiam




      4
         Dermen relies heavily on Theron, in which this court recognized that “the
coincidence of a complex case and multiple defendants, without more,” does not
outweigh a particular defendant’s interest in a prompt trial, 782 F.2d at 1513, and
ordered that Theron, who had been detained for four months, be released on due
process grounds, id. at 1516. But Theron is readily distinguishable because, unlike
Dermen, Theron had taken “no steps to delay trial,” consistently asserted his speedy
trial rights, and was ready to proceed to trial when the court continued the trial date.
Id. The other Tenth Circuit cases Dermen relies on to support his due process
argument are similarly inapposite.

                                           19